DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 31 May 2022.  As directed by the amendment: claims 5 and 6 have been amended; no claims have been cancelled or added. Thus, claims 1-20 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection made in the previous office action.
Reasons for Allowance
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Jorgensen et al (US 2011/0270214), fails to disclose or make obvious a device as described in claim 1. Specifically, Jorgensen fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, comprising a dose setting mechanism with “a dose selector rotatably fixed to the body, where the dose selector comprises dose stops configured to allow only a finite set of predetermined fixed unit doses that can be set using the dose setting mechanism” and “a floating spline axially fixed to the snap element, where the snap element can rotate relative to the floating spline during dose setting and dose delivery.” Jorgensen teaches a drug delivery device (Fig. 1), thus being in the same field of endeavor, comprising a floating spline (232; Fig. 4a) and a snap element (230) which are axially displaceable with respect to one another instead of axially fixed as required. The dose selector (220; Fig. 6) of Jorgensen also fails to anticipate the requirements of the claim as it teaches a flexible set of dose settings instead of a finite set of predetermined fixed dose settings. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-20 are allowed for incorporating the above limitations of claim 1 due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783